Exhibit 10.30(a)

AMENDMENT OF THE

CASEY’S GENERAL STORES, INC. NON-QUALIFIED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, the Company has adopted and is the sponsor of the Casey’s General
Stores, Inc. Non-Qualified Supplemental Executive Retirement Plan (the “Plan”)
created under the terms of an agreement dated October 24, 1997;

WHEREAS, pursuant to Section 6.1 of the Plan, the Company may amend the Plan
with the consent of the Participants, namely, Donald F. Lamberti, Ronald M. Lamb
and John G. Harmon, all of whom have expressed their consent to amend the Plan
to reflect the following resolutions;

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:

 

1. by amending subparagraph b. of the definition of “Retirement Date” to read as
follows:

b. the first day of the month immediately following the month during which the
Participant shall retire in accordance with his employment agreement with the
Company as in effect from time to time.

 

2. by amending subparagraph d. of Section 4.01 to read as follows:

d. The amount of the annual retirement benefit payable under this section for
Harmon (or for his spouse, as the case may be) shall be the sum equal to
one-fourth ( 1/4) of the amount of $285,000, plus an additional amount equal to
5 percent of the amount of $285,000 for each additional full year of his
employment by the Company during the term commencing on the first day of the
calendar year during which he shall attain age 56 and ending on the last day of
the Plan Year during which he shall attain age 60.

 

3. by amending Article V, paragraph d. of the Plan to read as follows:

d. In the case of Harmon, an amount equal to one-half ( 1/2) of the amount of
$285,000 multiplied times the greater of (i) a number equal to the number of
years of his Life Expectancy (as defined in the Plan) if he shall



--------------------------------------------------------------------------------

have then attained age 55 (or, if he shall not have then attained age 55, the
number of years of his Life Expectancy assuming he shall have then attained age
55) or (ii) twenty (20).

 

4. by adding the following new section 6.08:

Section 6.08. Application of Code Section 409A. If payment to a Participant of
any amount that is “deferred compensation” subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), at the time otherwise
payable under this Plan would subject such payment to additional tax under Code
section 409A(a)(1)(B), and if the payment of such amount at a later date would
avoid any such additional tax, then the payment of such amount shall be deferred
until the later of (i) the date of payment specified in this Plan, or (ii) the
earliest date on which such payment can be paid without incurring any such
additional tax. If this provision requires a deferral of any payment beyond the
date specified in the foregoing provisions of this Plan, such payment shall be
accumulated and paid in a single lump sum on the subsequent date on which such
payment can be paid without incurring such additional tax.

BE IT FURTHER RESOLVED that the provisions of the Plan not amended by the
foregoing resolutions, which are incorporated herein by this reference, are
hereby in all respects authorized, approved and confirmed.

Approved: July 12, 2006

 

CASEY’S GENERAL STORES, INC.

By:

 

/s/ Robert J. Myers

 

Robert J. Myers,

Chief Executive Officer

 

 

 